t c memo united_states tax_court saad al-soufi and samia schreitah petitioners v commissioner of internal revenue respondent docket no filed date saad al-soufi and samia schreitah pro sese rachel l rollins and jeffrey e gold for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined for petitioners’ taxable_year a deficiency of dollar_figure and an accuracy- related penalty of dollar_figure the issues for decision are whether petitioners are entitled to a mortgage interest_deduction of dollar_figure with respect to real_property they allegedly owned in syria and whether petitioners are liable for the sec_6662 penalty we resolve both issues in favor of respondent findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that are incorporated by this reference petitioners resided in virginia when they petition- ed this court when used in the singular petitioner refers to petitioner husband saad al-soufi petitioner is a dual citizen of syria and the united_states he has an m b a degree in financial management and has lived in this country for years in date petitioner or other members of his extended family purchased a residence in syria property the property was on a hill overlooking a beach in lattakia syria and was intended for use as a summer home harn mortgage in lattakia allegedly issued a mortgage loan secured_by the property harn mortgage was allegedly a privately owned limited_partnership that provided mortgages to qualified individuals petitioner testified that he was the obligor on the mortgage note but that his sister who lived in syria made the mortgage payments on his behalf he testified all statutory references are to the internal_revenue_code as in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure we generally round dollar amounts to the nearest dollar that the payments made during originally tendered to harn mortgage in syrian pounds equaled dollar_figure at the relevant exchange rate he testified that the funds his sister used to make these payments consisted of gifts to petitioner from members of his extended family in syria and that his sister was acting for him under a power_of_attorney when she made these payments on his behalf petitioner did not provide the irs or the court with a certificate of title to the property a copy of the mortgage note or a loan amortization schedule in civil war broke out in syria petitioner testified that the property was dam- aged or destroyed during this conflict and that all documents relating to the pur- chase and ownership of the property were destroyed as well for this reason the court has found it difficult to determine with any degree of certainty who owns the property the amount of the mortgage loan who is liable on the mortgage note what rate of interest the note bore how much interest was paid during and who should be regarded as having paid whatever interest was paid petitioner testified that before the civil war documents existed in syria to establish his ownership of the property and his liability on the mortgage note he testified that he visited the property once during and once during the first half of he offered no testimony concerning the length of these visits al- though he could have made copies of the critical documents during these visits he neglected to do so because he thought it unnecessary he also neglected to ask his syrian relatives to make copies of the these documents for him before the documents were destroyed harn mortgage did not issue petitioner any contemporaneous document stating the amount of mortgage interest_paid during when preparing peti- tioners’ joint federal_income_tax return petitioner created an amortization schedule which he testified was similar to the schedule attached to the mortgage note converted the syrian pound to the u s dollar and determined that he paid dollar_figure in interest according to that schedule petitioners claimed a deduction in that amount for home mortgage interest on their timely filed return petitioner testified that harn mortgage was no longer in business at the time of trial however he offered into evidence what purported to be a date letter from mazen el-ahamad an official of harn mortgage certifying that harn mortgage has received on behalf of mr saad al-soufi a total of dollar_figure in mortgage payments for the calendar_year this letter was dated more than two months after the irs on date issued petition- ers a notice_of_deficiency disallowing their mortgage interest_deduction petitioners timely sought review in this court opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact respon- dent bears the burden of production but petitioners bear the burden_of_proof with respect to the accuracy-related_penalty under sec_6662 see sec_7491 i mortgage interest_deduction sec_163 generally allows a deduction for interest sec_163 provides that i n the case of a taxpayer other than a corporation no deduction shall be allowed for personal_interest paid_or_accrued during the taxable_year nondeductible personal_interest is defined to exclude several categories of interest including any qualified_residence_interest sec_163 petitioners have not proven that they met the requirements for deducting qualified_residence_interest for first petitioner did not establish that a mortgage note existed or that he was liable on the mortgage note in order to deduct interest a taxpayer must generally be personally liable to pay the debt see 1_tc_225 petitioner provided no evidence that he was an obligor on the mortgage note or otherwise personally liable for its repayment second petitioners have not shown that they were the legal or equitable owners of the property see sec_1_163-1 income_tax regs interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note se- cured by such mortgage may be deducted as interest on his indebtedness peti- tioners did not produce a certificate of title or any other documentary_evidence that they owned the property it appears that petitioner’s relatives in syria lived near the property and made very substantial monetary contributions toward it under these circumstances petitioners have not established that they were the property’s legal or equitable owners third petitioner did not establish that interest was actually paid on a mort- gage note or that any interest_paid should be treated as having been paid_by him he determined the interest_deduction using a self-created amortization schedule this does not constitute credible_evidence as to the amount of interest actually paid and he provided no documentary support for his contention that relatives in syria made gifts in excess of dollar_figure to enable him to defray the interest_expense finally even if petitioner could establish that he paid mortgage interest he has not shown that the property was a qualified_residence a home is a quali- fied residence only if it is the taxpayer’s principal_residence or a secondary residence that he occupies for more than days during the year see sec_163 sec_280a although petitioner testified that he visited the property once during the first half of he did not demonstrate that petitioners used it as a dwelling_unit for personal purposes for more than days that year there is also no evidence whether petitioner rented out the property during and thus petitioners cannot take advantage of sec_163 n ot- withstanding sec_280a if the taxpayer does not rent a dwelling_unit at any time during a taxable_year such unit may be treated as a residence for such taxable_year petitioner argues that he was unable to obtain verification of the relevant facts because of the civil war in syria while we sympathize with his position it was his own fault that he did not have copies of these documents in the united_states he has lived here for years and understands his tax responsibilities he visited the property twice and admitted that he could have obtained copies of the relevant documents during those visits if one buys an expensive residence in a foreign_country ordinary business care and prudence dictates the advisability of keeping ownership documents in one’s possession even where a taxpayer has lost records through no fault of his own he is not relieved from the burden of substantiation see 71_tc_1120 friedman v commissioner tcmemo_1992_588 64_tcm_975 aff’d without published opinion 48_f3d_535 11th cir petitioners rely on the date letter from harn mortgage to docu- ment the amount of mortgage interest they allegedly paid respondent at trial objected on hearsay grounds to the admission of this document and we reserved ruling on that objection we now conclude that respondent’s objection must be sustained proceedings in the tax_court are conducted in accordance with the federal rules of evidence see sec_7453 rule rule c of the federal rules of evidence defines hearsay as a statement that the declarant does not make while testifying at the current trial or hearing and a party offers in evidence to prove the truth of the matter asserted in the statement rule of the federal rules of evidence provides that hearsay is inadmissible unless an exception applies the only possible exception that could apply here is the exception for business records and petitioners have not met its requirements they did not provide a certification from harn mortgage which apparently is now out of business see fed r evid the letter does not appear to have been prepared in the ordinary course of harn mortgage’s business but rather was prepared at the specific request of petitioner’s sister moreover the letter does not bear the indicia of trustworthiness the timing of the letter is suspect petitioner did not procure it before preparing hi sec_2010 tax_return or during the irs examination of that return but two months after he re- ceived the notice_of_deficiency although the payments were supposedly tendered to harn mortgage in syrian pounds the letter states those payments in u s dollars and it states those payments in the exact amount dollar_figure that peti- tioner computed using his self-created amortization schedule indeed petitioner acknowledged that he supplied this number to his sister and that she supplied it to harn mortgage under these circumstances we have no alternative but to exclude this letter from evidence see fed r evid e business record exception to hearsay does not apply if it is shown that the source of information or the method or circumstances of preparation indicate a lack of trustworth- iness id residual exception to hearsay applies only when a statement has equivalent circumstantial guarantees of trustworthiness in sum petitioners have produced no credible_evidence that they owned the property during that it was a qualified_residence during that year that interest was paid on a mortgage loan secured_by the property or that they paid any interest that was paid the court is not obligated to accept petitioner’s unsub- stantiated testimony in the absence of documentary_evidence see jacoby v com- missioner tcmemo_1994_612 we accordingly sustain the disallowance of the claimed mortgage interest_deduction for lack of substantiation ii penalty sec_6662 imposes a accuracy-related_penalty upon the portion of any underpayment_of_tax that is attributable among other things to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and disregard means any careless reckless or intentional disregard sec_6662 the com- missioner bears the burden of production with respect to a sec_6662 penalty because the mortgage interest_deduction was properly disallowed for lack of substantiation we need not address questions that might arise concerning the general prohibition against the payment of interest under sharia law the extent to which this prohibition is operative in syria petitioner’s testimony was opaque on this point or the relevance of these considerations to the proper federal tax treat- ment see 689_fsupp2d_552 s d n y t he body of islamic law known as sharia prohibits the payment or earning of interest sec_7491 once the commissioner satisfies his burden the burden shifts to the taxpayer to prove that the penalty does not apply 116_tc_438 respondent met his burden of production here by showing that petitioners failed to maintain adequate_records to substantiate their reported mortgage interest payment the burden_of_proof thus shifts to petitioners the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the tax- payer acted in good_faith with respect to it sec_6664 the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners had no credible_evidence to support their claimed mortgage in- terest deduction petitioner has an m b a in financial management and testified that he understood his tax filing_requirements but he failed to maintain in the united_states any of the documents necessary to substantiate his claim to a deduc- tion in excess of dollar_figure he traveled to syria twice but failed to make copies of the documents before they were allegedly destroyed even if the documents existed and were admitted into evidence it is by no means clear that petitioners would be entitled to the deduction they claimed see xuncax v commissioner tcmemo_2001_226 82_tcm_455 an absence of records due to loss or destruction cannot standing alone establish that petitioners’ deductions were founded on reasonable_cause and good_faith when made we find that petitioners were negligent in preparing their return and that no portion of their underpayment met the reasonable_cause exception we will accordingly sustain the imposition of the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
